Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15,17 and 25 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 25, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 14 recites “weather strip is arranged and configured to adapt to a contour of the contacting surface and thereafter maintain its contoured shape even when no longer in contact with the contacting surface”. It is unclear what exactly allows this to happen. Applicant provides many materials for the weather strip to be formed out of, but it is unclear what exactly allows this to happen.
Claim 17 recites “said end cap”, while claim 16 refers to “first and second end caps”. There is insufficient antecedent basis for “end cap” in this claim.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichy 5,445,209.
In regard to claims 1-2,4-9,22 and 25 Lichy ‘209 discloses an architectural-structure covering comprising:  
A covering (12) movable between an extended position and a retracted position.
A rotatable member (68) coupled to an upper end of said covering (12) so that rotation of said rotatable member moves said covering between said extended and retracted positions.
A hem bar (22) coupled to a lower end of said covering (12), said hem bar including:  a weather strip (106) for contacting a contacting surface when said covering is in a fully extended position and a body including:  a first channel (97) for receiving a lower end of said covering (12) and a second channel (104) for receiving said weather strip.
A plurality of weight-receiving chambers (shown below) for receiving a plurality of weighted members, respectively;  wherein said first and second channels (97)(104) and said plurality of weight-receiving chambers are adapted and configured so that said hem bar is symmetric along a central longitudinal axis of said body.  

    PNG
    media_image1.png
    326
    313
    media_image1.png
    Greyscale

Wherein said second channel (104) opens through a bottom end of said body for receiving said weather strip (106), said second channel is positioned so that said weather strip (106) is coaxially aligned with said covering (12).  
Wherein said plurality of weight- receiving chambers (shown above) are evenly distributed about the central longitudinal axis and a central lateral axis.  
Wherein said plurality of weight- receiving chambers (shown above) include first, second, third, and fourth weight-receiving chambers distributed about said body.
Wherein said first and fourth weight-receiving chambers are positioned on a first (left)  side of the central longitudinal axis and said second and third weight-receiving chambers are positioned on a second (right) side of the central longitudinal axis.  
Wherein said first and second weight-receiving chambers are positioned on a first (top) side of the central lateral axis and said third and fourth weight-receiving chambers are positioned on a second (bottom) side of the central lateral axis.
Wherein said central longitudinal and central lateral axes define first, second, third, and fourth quadrants in said body, said first weight-receiving chamber being positioned within said first quadrant (top left), said second weight- receiving chamber being positioned within said second quadrant (top right), said third weight-receiving chamber being positioned within said third quadrant (bottom right), and said fourth weight-receiving chamber being positioned within said fourth quadrant (bottom left).
Wherein said first and second weight-receiving chambers are equally sized for receiving first equally sized weighted members, respectively, and said third and fourth weight-receiving chambers are equally sized for receiving second equally sized weighted members, respectively. (shown above)
Wherein said weather strip (106) includes a solid upper part and a hollow, accordion-like lower part
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichy 5,445,209 in view of Saperas 6,508,292.
In regard to claim 3, Lichy ‘209 discloses:
Wherein said first channel (97) opens through a top end of said body for receiving said lower end of said covering (12), said second channel (104) opens through a bottom end of said body for receiving said weather strip (106)
Lichy ‘209 fails to disclose:
Said first and second channels are coaxially aligned with the central longitudinal axis of said body.  
Saperas ‘292 discloses:
Said first and second channels (unnumbered, at the top and bottom) are coaxially aligned with the central longitudinal axis of said body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lichy ‘209 to make the first and second channels be coaxially alighted with a central longitudinal axis of the body as taught by Saperas ‘292 in order to allow use of a different type of weatherstripping.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 16, Lichy ‘209 fails to disclose:
A headrail for receiving at least a portion of said rotatable member, said headrail including first and second lateral ends; first and second end caps coupled to said first and second lateral ends, respectively, of said headrail; and one or more end cap covers coupled to at least one of said first and second end caps to extend said headrail to prevent any gaps between said end caps and a side surface of a structural opening.  
Saperas ‘292 discloses:
A headrail (9) for receiving at least a portion of said rotatable member (7), said headrail including first and second lateral ends.
First and second end caps (2)(2’) coupled to said first and second lateral ends, respectively, of said headrail and one or more end cap covers (1)(1’) coupled to at least one of said first and second end caps to extend said headrail to prevent any gaps between said end caps and a side surface of a structural opening.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lichy ‘209 to include a headrail with end caps and covers as taught by Saperas ‘292 in order to provide a clean look and protect the roller from debris or tampering.
In regard to claim 17, Saperas ‘292 discloses:
Wherein each of said one or more end cap covers (1)(1’) include first and second components (flanges), said first component being attached to a front surface of said end cap (2’), said second component being attached to a rear surface of said end cap (2’).  

    PNG
    media_image2.png
    254
    223
    media_image2.png
    Greyscale

In regard to claim 22, Lichy ‘209 discloses:
Said plurality of weight-receiving chambers are evenly distributed about the central longitudinal axis and a central lateral axis. (shown above)
Lichy ‘209 fails to disclose:
Wherein: said first and second channels are coaxially aligned with the central longitudinal axis of said body.
Saperas ‘292 discloses:
Said first and second channels (unnumbered, at the top and bottom) are coaxially aligned with the central longitudinal axis of said body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lichy ‘209 to make the first and second channels be coaxially alighted with a central longitudinal axis of the body as taught by Saperas ‘292 in order to allow use of a different type of weatherstripping.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 10-12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichy 5,445,209 in view of Zimmerman et al 1,677,067.
In regard to claim 10, Lichy ‘209 fails to disclose:
A weather strip holder for coupling to a top end of said weather strip, said weather strip holder being vertically, movably positioned within said second channel formed in said body.  
Zimmerman et al ‘067 discloses:
A weather strip holder (7,8,9) for coupling to a top end of said weather strip (11), said weather strip holder being vertically, movably positioned within said channel (3) formed in said body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lichy ‘209 to include the vertically, movably positioned weather strip holder 
In regard to claim 11, Zimmerman et al ‘067 discloses:
A biasing member (12) for biasing said weather strip holder (7,8,9) relative to said body, said weather strip holder being biased towards a downwardly extending position.  
In regard to claim 12, Zimmerman et al ‘067 discloses:
Wherein said biasing member (12) is a plurality of springs positioned between a top surface of said weather strip holder (7,8,9) and an inner surface of said channel (3).  
Zimmerman et al ‘067 fails to disclose: 
Leaf or harmonic springs.
It would have been obvious to one having ordinary skill in the art to make the spring be a leaf or harmonic springs since such would just require a change of shape of the spring. (coil shaped to U or V shaped) Utilizing a leaf or harmonic would allow the device to still function as intended, but possibly reduce cost to manufacture.  
In regard to claim 24, Lichy ‘209 fails to disclose:
A weather strip holder for coupling to a top end of said weather strip, said weather strip holder being vertically, movably positioned within said second channel formed in said body.  
One of a plurality of leaf springs or a plurality of harmonic springs positioned between a top surface of said weather strip holder and an inner surface of said second channel for biasing said weather strip holder relative to said body, said weather strip holder being biased towards a downwardly extending position.  
Zimmerman et al ‘067 discloses:
A weather strip holder (7,8,9) for coupling to a top end of said weather strip (11), said weather strip holder being vertically, movably positioned within said channel (3) formed in said body.  
A plurality of springs (12) positioned between a top surface of said weather strip holder (7,8,9) and an inner surface of said channel (3) for biasing said weather strip holder relative to said body, said weather strip holder being biased towards a downwardly extending position.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lichy ‘209 to include the vertically, movably positioned weather strip holder as taught by Zimmerman et al ‘067 in order to provide a weatherstrip that will positively contact a surface regardless of irregularities. (column 1, lines 1-7) 
It would have been obvious to one having ordinary skill in the art to make the spring be of leaf or harmonic springs since such would just require a change of shape of the spring. (coil shaped to U or V shaped) Adding a plurality of springs would reduce the force required by a single spring, and changing the spring type would allow the device to still function as intended. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichy 5,445,209 in view of Royce et al 4,233,780.
In regard to claim 14, Lichy ‘209 fails to disclose:
Wherein said weather strip is arranged and configured to adapt to a contour of the contacting surface and thereafter maintain its contoured shape even when no longer in contact with the contacting surface.  
Royce et al ‘780 disclose:
Wherein said weather strip (5) is arranged and configured to adapt to a contour of the contacting surface and thereafter maintain its contoured shape even when no longer in contact with the contacting surface. (column 3, lines 47-55)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lichy ‘209 to make the weatherstrip adapted to contour and maintain shape when no longer in contact as taught by Royce et al ‘780 in order to provide a perfect mating surface. (column 3, lines 47-55)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichy 5,445,209 in view of Colliander 4,538,380.
In regard to claim 15, Lichy ‘209 fails to disclose:
Wherein said weather strip is manufactured from polypropylene, styrene-ethylene-butylene rubber, styrene-ethylene-butylene rubber with calcium carbonate, or a combination thereof.  
Colliander ‘380 discloses:
Wherein said weather strip (11) is manufactured from polypropylene.
It would have been obvious to one having ordinary skill in the art to modify the device of Lichy ‘209 to manufacture the weather strip from polypropylene as taught by Colliander ‘380 in order to provide resilience and a low friction characteristic. (column 4, lines 12-23) 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichy 5,445,209 in view of Healam et al 2019/0257148 and Bonacci et al 4,712,598.
In regard to claim 18, Lichy et al ‘209 disclose:
First and second side tracks (20) for receiving first and second lateral ends of said covering (12), respectively.
Lichy et al ‘209 fail to disclose:
The side track received first and second lateral ends of said hem bar.
First and second filler caps for coupling to said first and second side tracks, respectively, said first and second filler caps being arranged and configured to fill any gaps created between first and second lateral ends of said weather strip and said first and second side tracks, respectively.  
Healam et al ‘148 disclose:
The side track (615) receives first and second lateral ends (207) of said hem bar (100).
Bonacci et al ‘598 discloses:
First and second filler caps (14)  for coupling to said first and second side tracks (10) , respectively, said first and second filler caps being arranged and configured to fill any gaps created between first and second lateral ends of said weather strip and said first and second side tracks, respectively.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the side track receive the lateral ends of the hem bar as taught by Healam et al ‘148 in order to help ensure the bottom of the curtain remains in place when moving up and down. 
It would have been obvious to one having ordinary skill in the art to include first and second filler caps as taught by Bonacci et al ‘598 in order to seals against intrusion by insects. (column 3, lines 26-30)
In regard to claim 19, Lichy ‘209/Healam et al ‘148/Bonacci et al ‘598 disclose:
Wherein said first and second filler caps (14, Bonacci et l ‘598) are coupled to said first and second side tracks (20, Lichy ‘209), said first and second filler caps extending from a contacting surface to a bottom edge of said hem bar (22, Lichy 209).  
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichy 5,445,209 in view of Fleischman et al 2017/0211315.
In regard to claim 20, Lichy ‘209 fails to disclose:
Wherein said rotatable member includes a tapered surface at an end thereof.  
Fleischman et al ‘315 disclose:
Wherein said rotatable member (40’) includes a tapered surface (at 360) at an end thereof.  (Figure 33)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a tapered surface at an end of the rotatable member as taught by Fleischman et al ‘315 in order to provide reinforcement to an adapter flange of the roller tube. (paragraph [0181])
In regard to claim 21, Lichy  fails to disclose:
A collar coupled to an end of said rotatable member, said collar including a first end and a second end, said first end including a tapered surface.  
Fleischman et al ‘315 disclose:
A collar (340) coupled to an end of said rotatable member (40’), said collar including a first end and a second end, said first end including a tapered surface (360).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a collar having a tapered surface at an end of the rotatable member as taught by Fleischman et al ‘315 as such is shown to be useful for connecting a roller tube to a gear box, drive chain or mount. (paragraph [0179])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634